                                                                                                            JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-20 PA (ASx)                                             Date     January 18, 2018
 Title            Maria Perez Gomez v. Costco Wholesale Corp.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                Deputy Clerk                              Court Reporter                       Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        Before the Court is a Notice of Removal filed by defendant Costco Wholesale Corporation
(“Defendant”) on January 2, 2019. Defendant asserts that this Court has jurisdiction over the action
brought against it by plaintiff Maria Perez Gomez (“Plaintiff”) based on the Court’s diversity
jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life Ins. Co., 511
U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in state court may be
removed to federal court if the federal court would have had original jurisdiction over the suit. 28
U.S.C. § 1441(a). A removed action must be remanded to state court if the federal court lacks subject
matter jurisdiction. 28 U.S.C. § 1447(c). “The burden of establishing federal jurisdiction is on the party
seeking removal, and the removal statute is strictly construed against removal jurisdiction.” Prize Frize,
Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir. 1999). “Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566
(9th Cir. 1992).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that there is
complete diversity of citizenship between the parties and that the amount in controversy exceeds
$75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural person must be a
citizen of the United States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the places they reside with the intent to
remain or to which they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
Cir. 2001). For the purposes of diversity jurisdiction, a corporation is a citizen of any state where it is
incorporated and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also
Indus. Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).

       The Notice of Removal alleges that “Plaintiff is, and at all relevant times was, a resident of
California. According to her sworn discovery responses, attached herein as Exhibit 3, plaintiff currently


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
                                                                                                         JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-20 PA (ASx)                                             Date    January 18, 2018
 Title          Maria Perez Gomez v. Costco Wholesale Corp.

lives in Ventura, California. She has lived in California since at least 2004.” (Notice of Removal ¶ 5.)
Because an individual is not necessarily domiciled where he or she resides, Defendant’s allegations
concerning Plaintiff’s residence, and where she has lived, are insufficient to establish Plaintiff’s
citizenship. “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be
able to allege affirmatively the actual citizenship of the relevant parties.” Kanter, 265 F.3d at 857;
Bradford v. Mitchell Bros. Truck Lines, 217 F. Supp. 525, 527 (N.D. Cal. 1963) (“A petition [for
removal] alleging diversity of citizenship upon information and belief is insufficient.”). As a result,
Defendant’s allegations related to Plaintiff’s residence are insufficient to invoke this Court’s diversity
jurisdiction.

        When determining the amount in controversy, the Court must assume that the allegations in the
complaint are true and that a jury will return a verdict in the plaintiff’s favor on all of the claims in the
complaint. Kenneth Rothschild Tr. v. Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D.
Cal. 2002). “The ultimate inquiry is what amount is put ‘in controversy’ by the plaintiff’s complaint, not
what a defendant will actually owe.” Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205
(E.D. Cal. 2008); see also Rippee v. Bos. Mkt. Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005).
“[T]he amount-in-controversy inquiry in the removal context is not confined to the face of the
complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004). “When not facially
evident from the complaint that more than $75,000 is in controversy, the removing party must prove, by
a preponderance of the evidence, that the amount in controversy meets the jurisdictional threshold.”
Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (per curiam).
“Conclusory allegations as to the amount in controversy are insufficient.” Id. at 1090-91. “Under this
burden, the defendant must provide evidence establishing that it is ‘more likely than not’ that the amount
in controversy exceeds [$75,000].” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir.
1996). The contents of the notice of removal and supplemental evidence provided after the removal
petition has been filed may be considered to determine whether the defendant has adequately shown that
the amount in controversy has been met. See Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 690
(9th Cir. 2006); Cohn v. Petsmart, Inc., 281 F. 3d 837, 840, 840 n.1 (9th Cir. 2002). A court may also
“consider any ‘summary-judgment-type evidence relevant to the amount in controversy at the time of
removal.’” Valdez, 372 F.3d at 1117 (quoting Matheson, 319 F.3d at 1090).

        Here, the Notice of Removal alleges that, on December 3, 2018, Plaintiff served Defendant with
a Statement of Damages alleging that Plaintiff “is seeking $35,000 in past medical expenses,
approximately $30,000 in future medical expenses, and an unknown amount of general damages.”
(Notice of Removal ¶ 7.) Because, as Defendant concedes, the amount of general damages Plaintiff
seeks is “unknown,” Defendant has established only that the amount in controversy exceeds $65,000.00.
As a result, Defendant has not met its burden to establish that it is more likely than not that the amount
in controversy exceeds $75,000.00, and Defendant has therefore failed to establish the existence of this
Court’s diversity jurisdiction.


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 2 of 3
                                                                                                     JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 19-20 PA (ASx)                                          Date   January 18, 2018
 Title          Maria Perez Gomez v. Costco Wholesale Corp.

        For the foregoing reasons, Defendant has failed to satisfy its burden of showing that diversity
jurisdiction exists over this action. Accordingly, this action is hereby remanded to Ventura County
Superior Court, Case No. 56-2018-00515955-CU-PO-VTA, for lack of subject matter jurisdiction. See
28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                 Page 3 of 3
